*529Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 18, 2006, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
From August 1988 through January 2006, claimant worked as a doorman and concierge at the employer’s residential co-op building. In December 2005, a resident left an envelope containing a holiday card and cash at the concierge desk to be picked up by the resident’s housekeeper. After the envelope could not be found, the employer conducted an investigation, during which claimant denied any knowledge of its whereabouts. Claimant was eventually discharged after he was observed on a surveillance videotape opening the envelope. The Unemployment Insurance Appeal Board denied claimant’s ensuing application for unemployment insurance benefits on the ground that he had been terminated for misconduct. Claimant now appeals.
We affirm. An employee’s apparent dishonesty can constitute disqualifying misconduct (see Matter of Whaley [Commissioner of Labor], 38 AD3d 1084, 1085 [2007]). Here, the record reveals that claimant, without any authority, opened an envelope that was not addressed to him and then was untruthful during the employer’s subsequent investigation into the matter. We therefore find that substantial evidence supports the Board’s decision that claimant was fired for misconduct (see Matter of Bender [Olums of Binghamton, Inc.—Commissioner of Labor], 36 AD3d 1041, 1042 [2007]). As for claimant’s unsubstantiated and speculative assertion that the surveillance videotape was improperly altered, he waived his right to make such a challenge by not objecting at the hearing (see Matter of Seftel [Commissioner of Labor], 31 AD3d 1011, 1011-1012 [2006]).
Spain, J.E, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.